Order entered September 10, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00934-CV

                             MERITAGE HOMES, Appellant

                                             V.

                PARSHANT MUDDA AND SHURTI MUDDA, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-10852

                                         ORDER
       Before the Court is appellant’s September 6, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to September 17, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE